 588DECISIONSOF NATIONALLABOR RELATIONS BOARDRadiadores Paragon de Puerto Rico,Inc.andRichardSantillana.Case 24-CA-3135July 31, 1972DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOUpon a charge filed on February 18, 1972, byRichard Santillana, an Individual, herein called theCharging Party, and duly served on RadiadoresParagon de Puerto Rico, Inc., herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 24, issued a complaint on May 5, 1972,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1) and (3) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore a Trial Examiner were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that Respondentviolated Section 8(a)(1) and (3) of the Act by (1)discharging employee Richard Santillana, the Charg-ing Party, because of his membership in or activitieson behalf of Union de Tronquistas de Puerto Rico,repeatedly interrogating its employees concerningtheir signing union authorization cards and theidentity of the party who solicited their signatures,and (3) threatening its employees with plant closureand relocation if the Union organized the employeesor became their bargaining agent.On May 22, 1972, counsel for the General Counselfiled directly with the Board the Motion for DefaultJudgment for Failure to File Answer, hereinafterreferred to as Motion for Summary Judgment, basedon Respondent's failure to file an answer as requiredby Section 102.20 of the Board's Rules and Regula-tions, Series 8, as amended. Subsequently, on May26, 1972, the Board issued an order transferring theproceeding to the Board and a notice to show causewhy the General Counsel's motion should not begranted. Respondent failed to file a response to thenotice to show cause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:1Wilsonand Sons,193 NLRB No 51Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules provides asfollows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on theRespondent specifically state that unless an answerwere filed within 10 days from the service of thecomplaint, "all of the allegations of said complaintshall be deemed to be admitted to be true and maybe so found by the Board." As noted, the Respon-dent did not at any time file an answer to thecomplaint nor did it file a response to the notice toshow cause. No good cause to the contrary havingbeen shown, in accordance with rules set forth above,the allegations in the complaint are deemed to beadmitted and are found to be true.' We shall,accordingly, grant the Motion for Summary Judg-ment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Puerto Rican corporation, is en-gaged in the manufacture and sale of automobileradiators in Carolina, Puerto Rico. During the pastyear it purchased and had shipped to its place ofbusiness in Puerto Rico, from points located outsideof Puerto Rico, goods and materials necessary for theoperation of its business which were valued in excessof $100,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to -assertjurisdiction herein.198 NLRB No. 76 Radiadores Paragon de PuertoRico589H. THE LABOR ORGANIZATION INVOLVEDUnion de Tronquistas de Puerto Rico, Local 901, isa labor organization within the meaning of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.The Independent 8(a)(1) ViolationsOn or about February 17, 1972, after the Unionhad begun its organizing campaign, Respondent'ssupervisor systematically and coercively, or repeated-ly, interrogated Respondent's employees concerningtheir signing of union authorization cards and theidentityof the party soliciting signatures, andthreatened its employees with closure of the plant iftheUnion succeeded in organizing the employees.Further, the Respondent's plant manager threatenedplant closure and relocation if the Union wasselected as the employees' bargaining agent.Accordingly, we find that by the aforesaid conductRespondent interfered with, restrained, and coercedits employees in the exercise of their rights guaran-teed under Section 7 of the Act and that, by suchconduct, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.B.The 8(a)(3) and (1) ViolationsOn February 17, 1972, after ascertaining thatemployee Richard Santillana was the leader of theunionmovement, Respondent terminated his em-ployment because of his membership in or activitieson behalf of the Union and has failed and refused,and continues to fail and refuse, to reinstate saidemployee to his former or substantially equivalentposition of employment.Accordingly,we find that Respondent, by theconduct described above, discriminated in regard tothe terms and conditions of employment of itsemployees, thereby discouraging membership in alabororganization;and that by such conductRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3)and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act, weshall order that it cease and desist therefrom andtake certain affirmative action designed to effectuatethe policies of the Act.Since we have found that the Respondent discrimi-natorily discharged employees Richard Santillana,and discriminatorily failed and refused to reinstatehim, we shall order that the Respondent offer himimmediate and full reinstatement to his former jobor, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniorityand other rights and privileges, and make him wholefor any loss of earnings he may have suffered byreason of such discrimination, by payment of a sumofmoney equal to that which he normally wouldhave earned as wages from the date of discharge tothe date of said offer of reinstatement, less his netearnings during such period, with backpay computedon a quarterly basis in the manner established by theBoard in F.W. Woolworth Company,90 NLRB 289,294, and with interest thereon as prescribed by theBoard inIsisPlumbing & Heating Co.,138 NLRB716.As the unfair labor practices committed by theRespondent were of a character which go to the veryheart of the Act, we shall order the Respondent tocease and desist from infringing in any other mannerupon the rights of employees guaranteed by Section 7of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Radiadores Paragon de Puerto Rico, Inc., is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Union de Tronquistas de Puerto Rico, Local901, is a labor organization within the meaning ofSection 2(5) of the Act.3.By threats and conduct enumerated in sectionIII,Respondent has interfered with, restrained,coerced, and discriminated against, and is interferingwith,coercing,restraining,anddiscriminatingagainst,employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, andthereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1)and (3) of the Act.4.The aforesaid unfair labor practices are unfair 590DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor practices affecting commerce within the mean-ing of Section2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Radiadores Paragon de Puerto Rico, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities onbehalf of the Union, or any other labor organization,by discharging and failing or refusing to reinstate, orotherwise discriminating in regard to hire or tenureof employment of, any of its employees because oftheir union activities.(b) Systematically, coercively, or repeatedly inter-rogating its employees to ascertain who signed unionauthorization cards and who solicited their signa-tures.(c) Threatening its employees with plant closure iftheUnion succeeded in organizing the employees.(d) Threatening employees with plant closure andrelocation if the Union was selected as the employ-ees' bargaining agent.(e) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Offer Richard Santillana immediate and fullreinstatement to his former job at the Respondent'splant or, if this job no longer exists, to a substantiallyequivalent position, without prejudice to his seniorityor other rights and privileges, and make him wholeforany loss of earnings suffered by reason ofRespondent's discrimination against him in themanner set forth in the section herein entitled "TheRemedy."(b)Notify immediately the above-named individu-al, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces,in accordance with the Selective Service Act and theUniversal Military Training and Service Act.(c) Preserve and, upon request, make available to,the Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its Carolina, Puerto Rico, plant copiesof the attached notice marked "Appendix."2 Copiesof said notice, in English and in Spanish, on formsprovided by the Regional Director for Region 24,after being duly signed by Respondent's representa-tive,shallbe posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 24, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.2 In the event thatthisOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading"Posted by Orderof the National LaborRelationsBoard"shall read"Posted Pursuant to aJudgment of the United States Court of AppealsEnforcingan Order of theNational LaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT discourage membership in oractivitieson behalf of the Union, Union deTronquistas de Puerto Rico, Local 901, or anyother labor organization, by discharging andfailingor refusing to reinstate, or otherwisediscriminating in regard to hire or tenure ofemployment of, any of our employees because oftheir union activities.WE WILL NOT systematically, coercively, orrepeatedly interrogate our employees to ascertainwho signed union authorization cards and whosolicited their signatures.WE WILL NOT threaten our employees withplant closure if the Union succeeds in organizingthe employees.WE WILL NOT threaten our employees withplant closure and relocation if the Union isselected as the employees' bargaining agent.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL offer to Richard Santillana immediateand full reinstatement to his former job at ourplant or, if that job no longer exists, to asubstantially equivalent position, without preju-dice to his seniority or other rights and privilegespreviously enjoyed, and make him whole for anylossof earnings suffered by reason of thediscrimination practices against him.All our employees are free to become or remain, orrefrain from becoming or remaining, members of Radiadores Paragon de Puerto Rico591Union de Tronquistas de Puerto Rico, Local 901, orForces, in accordance with the Selective Service Actany other labor organization.and the Universal Military Training and Service Act.This is an official notice and must not be defacedRADIADORES PARAGONby anyone.DE PUERTO RICO, INC.This notice must remain posted for 60 consecutive(Employer)days from the date of posting and must not bealtered, defaced, or covered by any other material.DatedByAny questions concerning this notice or compli-(Representative)(Title)ance with its provisions may be directed to theWe will notify immediately the above-named indi-Board'sOffice, Seventh Floor, Pan Am Building,vidual, if presently serving in the Armed Forces ofP.O. Box UU, 255 Ponce de Leon Avenue, Puertothe United States, of the right to full reinstatement,Rico 00919, Telephone 106-622-2424.upon application after discharge from the Armed